Citation Nr: 0922554	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental disorder, for 
Department of Veterans Affairs (VA) treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO).


FINDING OF FACT

The Veteran does not have a dental disorder that is related 
to service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, 
for VA treatment purposes, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.310, 3.381, 17.93, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in September 2005 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was told what the evidence needed to show in order to 
substantiate his claim for secondary service connection.

In March 2006, the Veteran was provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2006, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information, for which the Veteran provided a proper release, 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
The Veteran has not been afforded an examination on the issue 
decided herein.  The Board finds that the Veteran has not 
submitted evidence of a current dental disorder.  While he 
provided the RO with a list of private dentists in July 2005 
along with a single signed release for obtaining evidence, 
the RO indicated in a September 2005 letter that the Veteran 
needed to submit a separate release for every private 
facility, and the Veteran did not respond to this request.  
As such, there is no competent evidence showing a diagnosis 
of a dental disorder, and an examination is not warranted.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

The Veteran is claiming entitlement to service connection for 
a dental disorder, for VA treatment purposes, as secondary to 
his service-connected seizure disorder.  The Veteran was 
awarded service connection for epilepsy in February 1966.

Service connection of dental conditions will be established 
under these circumstances:

 (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service- connected if they were 
filled or extracted after 180 days or more of active service.  
(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  (3) 
Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service.  However, new caries that developed 180 days or more 
after such a tooth was filled will be service- connected.  
(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.  (5) Teeth 
noted at entry as non-restorable will not be service-
connected, regardless of treatment during service.  (6) Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.  

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and  (4) Impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

(b) Class II.  (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) Department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.  
(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.  

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  

(e) Class II(c).  Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  

(h) Class IV.  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  38 C.F.R. § 17.161.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  While there has been a change in 
38 C.F.R. § 3.310, this claim predated the amendment, and the 
change is clearly more restrictive.  As such the original 
regulation is for consideration here.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

To the extent that the Veteran contends that he has a dental 
disorder that is secondary to his service-connected seizure 
disorder, the Board finds that we are unable to determine if 
the Veteran has a dental disability and, if he does, what 
that disability is.  The Veteran has contended that he has a 
disorder that causes excess gum and bone growth in his mouth.  
In May 2005, the Veteran underwent VA examination for his 
epilepsy.  The examiner noted his complaints of gum problems, 
but no dental examination was conducted, and no dental 
diagnosis was noted.  As indicated above, the Veteran was 
asked to submit separate releases for each private physician 
in a September 2005 letter, so that the RO could request 
these records for the file.  The Veteran did not respond to 
this request or submit such releases.  His inaction prevented 
a meaningful determination by VA of the nature of any dental 
disorder.  Since we are unable to ascertain the nature of the 
Veteran's claimed dental disorder, and the Veteran has not 
cooperated in assisting VA in obtaining private evidence of 
treatment, the Board cannot determine that the Veteran has a 
dental disorder that is due to service or a service-connected 
disability.

Furthermore, the Veteran has not contended that his claimed 
dental disorder began during service, and his May 1965 
Medical Board examination shows he was rated "Class 2," and 
no dental diagnosis was given.  He has not contended that he 
was a prisoner of war or incurred a dental disorder in 
service due to combat or trauma.  He has not stated that a 
dental disorder is aggravating a service-connected 
disability, and the Veteran is not rated 100 percent 
disabled.  He does not meet the criteria for any of the other 
theories of entitlement to VA dental treatment under 
38 C.F.R. § 17.161.

As such, the evidence preponderates against the Veteran's 
claim of entitlement to service connection for a dental 
disorder for VA treatment purposes, and the claim is denied.


ORDER

Service connection for a dental disorder, for VA treatment 
purposes, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


